           Case 1:19-cr-00490-RMB Document 7 Filed 07/11/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

____________________________________
                                                )
                                                )
UNITED STATES OF AMERICA                        )
                                                )
                   v.                           )
                                                )               CRIMINAL NO. 19-CR-490
JEFFREY EPSTEIN,                                )
           Defendant                            )
                                                )
_________________________________               )

          DEFENDANT JEFFREY EPSTEIN’S MOTION FOR LEAVE TO FILE
             SUPPLEMENTAL FINANCIAL DISCLOSURE UNDER SEAL

        Defendant Jeffrey Epstein, by and through undersigned counsel, hereby respectfully moves

this Honorable Court for leave to file under seal his supplemental financial disclosure. As noted in

Mr. Epstein’s bail submission, on advice of counsel, he has not yet provided a complete financial

disclosure. Counsel’s advice on this point was motivated by a desire to ensure the accuracy and

completeness of the information provided to the Court. Mr. Epstein seeks leave to file his

forthcoming supplemental disclosure under seal. As grounds and reasons therefor, Mr. Epstein relies

on the exceptional amount of publicity that has been generated by this case, much of which relates

specifically to his finances. Under the Bail Reform Act, financial information provided by a

defendant to a pretrial services officer “shall be used only for the purposes of a bail determination

and shall otherwise be confidential.” 18 U.S.C. § 3153(c)(1). Here, in the event Mr. Epstein is

required to publicly file his financial statement, the information contained therein will inevitably be

widely disseminated in the news media, contravening the statutory requirement of confidentiality.

                                                    1
           Case 1:19-cr-00490-RMB Document 7 Filed 07/11/19 Page 2 of 3



        WHEREFORE, Mr. Epstein respectfully requests that this Honorable Court allow him leave

to file his supplemental financial disclosure under seal.


                                                        Respectfully Submitted,
                                                        Jeffrey Epstein
                                                        By His Attorneys,

                                                        /s/ Reid Weingarten
                                                        Reid Weingarten
                                                        Steptoe & Johnson, LLP (NYC)
                                                        1114 Avenue of the Americas
                                                        New York, NY 10036
                                                        (202)-506-3900
                                                        rweingarten@steptoe.com

                                                        /s/ Martin G. Weinberg
                                                        Martin G. Weinberg (application for
                                                        admission pro hac vice forthcoming)
                                                        20 Park Plaza, Suite 1000
                                                        Boston, MA 02116
                                                        (617) 227-3700
                                                        owlmgw@att.net

                                                        /s/ Marc Allan Fernich
                                                        Marc Allan Fernich
                                                        Law Office of Marc Fernich
                                                        810 Seventh Ave., Suite 620
                                                        New York, NY 10019
                                                        (212) 446-2346
                                                        maf@fernichlaw.com



Dated: July 11, 2019




                                                    2
          Case 1:19-cr-00490-RMB Document 7 Filed 07/11/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I, Reid Weingarten, hereby certify that on this date, July 11, 2019, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.

                                                     /s/ Reid Weingarten




                                                3
